Citation Nr: 0425185	
Decision Date: 09/14/04    Archive Date: 09/16/04

DOCKET NO.  02-21 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for residuals of a squamous 
cell carcinoma of the left soft palate and anterior tonsil 
pillar, to include as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to January 
1971.  The evidence of record indicates Service in Vietnam.  

In January 2000, the veteran claimed service connection for 
cancer of the throat, secondary to exposure to Agent Orange.  
In an August 2000 decision, the RO denied the claim.  In 
January 2001, the RO advised the veteran that it was 
reconsidering the veteran's claim due to a change in the law 
concerning presumptive diseases associated with herbicide 
exposure.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania that denied service connection 
for a squamous cell carcinoma of the soft palate and anterior 
tonsil.  The veteran filed a notice of disagreement in June 
2002.  The RO issued a statement of the case in November 
2002.  The RO received the veteran's substantive appeal in 
December 2002.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board finds that additional development is warranted with 
respect to the veteran's claim for service connection for 
residuals of a squamous cell carcinoma of the left soft 
palate and anterior tonsil pillar.  

In this respect, the Veterans Claims Assistance Act of 2000 
(VCAA) and implementing regulations provide that VA 
examinations should be ordered to address matters that 
require medical knowledge, to include the question of nexus, 
if needed to resolve the issue on appeal.  See 38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  

In this case, the evidence of record includes a September 
2000 VA treatment note in which the physician noted that the 
veteran had a "malignancy compatable with those ascribed to 
Agent Orange."  In June 2001, the veteran's claims file was 
forwarded to the same VA examiner who consulted with the 
veteran in September 2000.  The examiner was asked to opine 
whether the veteran had a condition that is recognized by VA 
as related to herbicide exposure.  The examiner stated, 
"[m]y sheet of paper includes "respiratory" cancer, [s]oft 
palate is part of the respiratory tree.  There is no 
scientific rational to include the larynx and exclude the 
oral cavity."  

In August 2001, the veteran was afforded a VA examination.  
However, the examiner did not offer an opinion with respect 
to the etiology of the condition.  

The Board notes, there is no competent evidence of record 
addressing the underlying issue of whether it at least as 
likely as not that the veteran current residuals of a 
squamous cell carcinoma is related to service.  Hence, 
further examination of the veteran is warranted.  

The Board takes this opportunity to note that with regard to 
disabilities a veteran attributes to exposure to Agent 
Orange, the law provides that for veterans who served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending May 7, 1975, service connection may be 
presumed for certain diseases enumerated by statute and 
regulations that become manifest within a particular period, 
if any such period is prescribed.  

The specified diseases are:  chloracne, Hodgkin's disease, 
non-Hodgkin's lymphoma, acute and subacute peripheral 
neuropathy, porphyria cutanea tarda, soft tissue sarcoma 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma), multiple myeloma, respiratory cancers 
(cancers of the lung, bronchus, trachea, or larynx), and 
diabetes mellitus (Type 2).  38 U.S.C.A. § 1116; 38 C.F.R. § 
3.309(e).  

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442-449 (1996).  
Additionally, the Secretary of Veterans Affairs, under the 
authority granted by the Agent Orange Act of 1991 and the 
Veterans Education and Benefits Expansion Act of 2001, has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam 
during the Vietnam Era is not warranted for the following 
conditions: Hepatobiliary cancers, nasopharyngeal cancer, 
bone and joint cancer, breast cancer, cancers of the female 
reproductive system, urinary bladder cancer, renal cancer, 
testicular cancer, leukemia (other than chronic lymphocytic 
leukemia (CLL)), abnormal sperm parameters and infertility, 
Parkinson's disease and parkinsonism, amyotrophic lateral 
sclerosis (ALS), chronic persistent peripheral neuropathy, 
lipid and lipoprotein disorders, gastrointestinal and 
digestive disease, immune system disorders, circulatory 
disorders, respiratory disorders (other than certain 
respiratory cancers), skin cancer, cognitive and 
neuropsychiatric effects, gastrointestinal tract tumors, 
brain tumors, light chain-associated (AL) amyloidosis, 
endometriosis, adverse effects on thyroid homeostasis, and 
any other condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See, Notice 68 Fed. Reg. 27630-27641 (May 
2003).  

Notwithstanding the fact that the veteran does not meet the 
requirements for presumptive service connection, he is not 
precluded from establishing service connection for his 
claimed disorders by way of proof of actual direct causation. 
See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  
(Proof of direct service connection thus entails proof that 
exposure during service caused the malady that appears many 
years later).

Accordingly, upon remand, the veteran should be afforded a VA 
examination for purposes of determining the current etiology 
of his residuals of a squamous cell carcinoma.  

Prior to arranging for the veteran to undergo further 
examination, the RO should give the veteran another 
opportunity to present information and/or evidence in support 
of his claim on appeal.   

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
implementing regulations.  Hence, in addition to the action 
requested above, the RO should also undertake any other 
development and/or notification action deemed warranted by 
the VCAA prior to adjudicating the veteran's service 
connection claim.

Accordingly, this matter is hereby remanded to the RO, via 
the AMC, for the following actions:

1.  The RO should request that the 
veteran provide sufficient information 
and, if necessary, authorization to 
enable it to obtain any additional 
pertinent medical records not currently 
of record.  The RO's letter should also 
invite the appellant to submit any 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  

2.  If the veteran responds, the RO 
should assist him in obtaining any 
identified evidence by following the 
procedures set forth in 38 C.F.R. § 
3.159.  If any records sought are not 
obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe any further 
action to be taken.

3.  After all available records and/or 
responses from each contacted entity have 
been associated with the claims file, the 
RO should arrange for the veteran to 
undergo a VA oncology examination.  The 
entire claims file must be made available 
to the physician designated to examine 
the veteran, and the examination report 
must include discussion of the veteran's 
documented medical history and 
assertions.  All indicated tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail and correlated to a specific 
diagnosis.  

The examiner should offer an opinion as 
to whether the veteran's residuals of a 
squamous cell carcinoma of the left soft 
palate and anterior tonsil pillar are at 
least as likely as not (i.e., at least a 
50 percent probability) due to an 
incident or injury in service, to include 
exposure to herbicides in Vietnam.  In 
offering any opinion, the examiner should 
comment upon the risk factors for 
incurring a squamous cell carcinoma, to 
include the relationship, if any, with 
the veteran's long history of smoking.  
Furthermore, in offering the opinion, the 
examiner should further comment upon the 
opinion of Dr. Roda, that indicated that 
the veteran had a "malignancy compatable 
with those ascribed to agent orange".  

4.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  To help 
avoid future remand, the RO should ensure 
that all requested development has been 
completed (to the extent possible) in 
compliance with this REMAND.  If any 
action is not undertaken, or is taken in 
a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

5.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for 
service connection for a residuals of a 
squamous cell carcinoma of the left soft 
palate and anterior tonsil pillar, in 
light of all pertinent evidence and legal 
authority.  

6.  If the benefits sought on appeal 
remain denied, the RO should furnish to 
the veteran a Supplemental Statement Of 
the Case and afford him an opportunity 
for written or other response before the 
claims file is returned to the Board for 
further appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	DEBORAH W. SINGLETON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




